significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul re plan no plan no impacted quarters for plan no impacted quarters subject_to excise_tax for plan no impacted quarters for plan no impacted quarters subject_to excise_tax for plan no consulting firm x consulting firm y company dear this letter constitutes notice that a waiver of the percent excise_tax due under sec_4971 f of the internal_revenue_code code has been granted with respect to the liquidity shortfalls for plan no and plan no for the impacted quarters this letter also constitutes notice that a waiver of the percent excise_tax due for plan no and plan no under sec_4971 f of the code has been granted with respect to the liquidity shortfalls for the impacted quarters subject_to excise_tax all references to the code in this letter are after the amendment by the pension_protection_act of the waiver of the percent tax has been granted in accordance with sec_4971 f of the code for the impacted quarters for which this waiver has been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under section e of the code for each quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for such quarter and which was paid to the plan between the last day of the quarter and the due_date of the required_installment under section of the code for such quarter the waiver of the percent tax has been granted in accordance with sec_4971 f of the code for the impacted quarters subject_to excise_tax for which this waiver has been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as detemlined-under section e of the code for each quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for such quarter and which was paid to the plan between the last day of the quarter and the due_date of the required_installment under section of the code for such quarter the company is a distributor and seller of plumbing fixtures faucets and fittings it sponsors plan nos and both defined benefit plans consulting firm x the plans' current actuary was hired to perform the date valuation report prior to that the plans' actuary was consulting firm y plan no first experienced a liquidity_shortfall in the plan quarter ended date the liquidity_shortfall persisted for three quarters then disappeared for two quarters and reappeared and continued for several years until date plan no first experienced a liquidity_shortfall in the plan quarter ended date and then experienced similar shortfalls at the end of each of the subsequent plan quarters until date the liquidity_shortfall for plan no disappeared on august as a result of the natural action of the funding rules under sec_412 and sec_430 without regard to the liquidity_shortfall by paying the quarterly and final installments of the target_normal_cost and the shortfall amortization installments however the company was not aware that a liquidity_shortfall had existed until recently for plan no the liquidity shortfalls were first identified by consulting firm x the plan's consultant and enrolled_actuary on date who immediately informed the company prior to notification the company was unaware that a liquidity_shortfall existed and sufficient information was not made available to the company for it to determine that a liquidity_shortfall existed on date the company made a contribution to the plan which eliminated the liquidity_shortfall consequently there was no shortfall for the quarter ending date both consulting firm x and consulting firm y initially missed the fact that a liquidity_shortfall existed and consequently didn't inform the company of it until march of therefore none of the schedule b's or sb's included with the form_5500 filings from through indicated any liquidity_shortfall amounts however even though a liquidity_shortfall existed all benefits that should have been paid were paid the funding calculations under sec_412 and sec_430 of the internal_revenue_code are complex calculations in the code and generally only a professional in the pension industry such as an enrolled_actuary can perform them the company relied on two firms employing such professionals to advise them and neither firm realized that plan no and plan no had experienced a liquidity_shortfall until because of this reliance it is clear that the company did not willfully ignore the fact that plan no and plan no had experienced a liquidity_shortfall the company was unaware that the liquidity shortfalls existed for any of the impacted quarters until notified by consulting firm x on date prior to this date sufficient information was not made available to the company for it to determine on its own that a liquidity_shortfall existed on date the company made a contribution to eliminate the liquidity_shortfall the fact that the company corrected the shortfall in plan no within one week of becoming aware of it demonstrates the company's commitment to funding within the rules of sec_412 and sec_430 based on the information above the liquidity shortfalls experienced by plan no and plan no were due to reasonable_cause and not willful neglect and reasonable steps have been taken to remedy such shortfalls the company made a contribution to the plan no and plan no once it was notified of the shortfall by the plan's actuary this ruling letter is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the employee_plans classification manager in baltimore and to your authorized representatives pursuant to a power_of_attorney form on file in this office if you have any questions regarding this matter please contact id at sincerely yours robert s choi director employee_plans cc
